    Case 20-00318-JMM          Doc 10    Filed 04/03/20 Entered 04/03/20 16:11:57              Desc Main
                                        Document     Page 1 of 23



     Matthew T. Christensen, ISB: 7213
     ANGSTMAN JOHNSON
     199 N. Capitol Blvd, Ste 200
     Boise, Idaho 83702
     Phone: (208) 384-8588
     Fax: (208) 629-2157
     Email: mtc@angstman.com


     Attorney for Debtors in Possession

                               UNITED STATES BANKRUPTCY COURT

                                           DISTRICT OF IDAHO


In re:                                                    Case No. 20-00318-JMM

TIMOTHY A. DAVIS and PATRICIA A. DAVIS,                   Chapter 11
                                                          (Subchapter V)
                       Debtors.



                      DEBTORS’ CHAPTER 11 PLAN OF REORGANIZATION
                                               (Subchapter V)


             This Plan is for a small business debtor under Subchapter V. Pursuant to the requirements
     of 11 U.S.C. § 1190, this Plan includes “(A) a brief history of the business operations of the debtor;
     (B) a liquidation analysis; and (C) projections with respect to the ability of the debtor to make
     payments under the proposed plan of reorganization.”

             A.      Brief History of the Business Operations of the Debtor. Debtors Tim and Patricia
     Davis are involved in the e-commerce business. Davis Technology Solutions was founded in
     September 2014 and originally intended to be a managed computer service provider. Instead the
     Debtors decided to go into eCommerce sales on eBay. Since 2014, until August 2020, Davis
     Technology Solutions was one of the largest eBay sellers in the USA. The landscape changed and
     eBay lost more and more market value to other marketplaces, like Amazon and Walmart. eBay
     began focusing on and catering to smaller (new) sellers and maliciously pushed out larger sellers
     like the Debtors with policy changes specifically crafted to hurt their business. Most large sellers
     gave up or failed. Davis Technology Solutions remained selling until August 2019, when eBay
     decided that it no longer wanted Davis Technology Solutions to sell on the eBay platform and shut
     down all of the accounts overnight, without notice. One month after our eBay accounts were shut
     down the eBay board forced their CEO, Devin Wenig, to resign. Shortly after that eBay began
     selling and liquidating its assets including the sale of eBay owned Stub Hub in a $4 billion deal.


     TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 1
Case 20-00318-JMM         Doc 10    Filed 04/03/20 Entered 04/03/20 16:11:57             Desc Main
                                   Document     Page 2 of 23



eBay’s downfall completely devastated Davis Technology Solutions as a seller. Going forward,
the Debtors plan to continue to do what they did best, eCommerce. However, the Debtors are
injecting themselves into more marketplaces than one to be highly resilient to a single marketplace
failure. This diversification means that there will be no single point of failure. Having multiple
online sales channels allows the Debtors to mitigate any single, and possibly multiple, disruption(s)
from any marketplace.
       B.       Liquidation Analysis. To confirm the Plan, the Court must find that all creditors
and equity interest holders who do not accept the Plan will receive at least as much under the Plan
as such claim and equity interest holders would receive in a chapter 7 liquidation. A liquidation
analysis is attached to the Plan as Exhibit A.

       C.       Feasibility Projections. The Plan Proponent must also show that it will have enough
cash over the life of the Plan to make the required Plan payments and operate the debtor’s business.

              i.   The Debtors have provided projected financial information as Exhibit B.

             ii.   The Debtors’ financial projections show that the Debtors will have projected
                   monthly disposable income (as defined by § 1191(d) of the Code) for the period
                   described in § 1191(c)(2) of approximately $107,100.00 for payment to
                   unsecured creditors. Based on the anticipated class of unsecured creditors, the
                   Debtors project general unsecured creditors will receive approximately 15% of
                   their allowed claim amount.

            iii.   The final Plan Payment is expected to be paid on July 1, 2025.

             iv.   You should consult with your accountant or other financial advisor if you
                   have any questions pertaining to these projections.


                                            ARTICLE 1
                                            SUMMARY


       1.1     This Plan of Reorganization under Chapter 11 of the Code (the “Plan”) proposes to
pay the Debtors’ creditors from cash flow from business operations and future income of the
Debtors as set forth herein.

       /

       /

       /

       /




TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 2
Case 20-00318-JMM         Doc 10    Filed 04/03/20 Entered 04/03/20 16:11:57             Desc Main
                                   Document     Page 3 of 23



       1.2     This Plan provides for:

                     One (1)                        Classes of priority claims
                     Five (5)                       Classes of secured claims
                     Two (2)                        Classes of lease claims
                     One (1)                        Classes of non-priority
                                                    unsecured claims
                     One (1)                        Class of equity security
                                                    holders


        1.3    Non-priority unsecured creditors holding allowed claims will receive pro rata
distributions totaling $107,100.00 to the class. This Plan also provides for the payment of
administrative and priority claims.

        1.4     All creditors and equity security holders should refer to Articles III through VII of
this Plan for information regarding the precise treatment of their claim.

        1.5    Your rights may be affected. You should read this Plan carefully and discuss
it with your attorney, if you have one. If you do not have an attorney, you may wish to consult
one.


                                            ARTICLE 2

                     CLASSIFICATION OF CLAIMS AND INTERESTS


       2.1.   Class 1. This class shall consist of all allowed claims entitled to priority under
§507(a) of the Code (except administrative expense claims under § 507(a)(2), and priority tax
claims under § 507(a)(8).

        2.2.   Class 2. This class shall consist of the claim of MR Cooper to the extent allowed as
a secured claim under § 506 of the Code, and the claim of TCF National Bank, to the extent allowed
as a secured claim under § 506 of the Code

       2.3.    Class 3. This class shall consist of the claim of TD Auto Finance to the extent
allowed as a secured claim under § 506 of the Code.

       2.4.    Class 4. This class shall consist of the claim of Bank of America to the extent
allowed as a secured claim under § 506 of the Code.

        2.5.   Class 5. This class shall consist of the claim of Idaho Central Credit Union to the
extent allowed as a secured claim under § 506 of the Code.




TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 3
Case 20-00318-JMM         Doc 10    Filed 04/03/20 Entered 04/03/20 16:11:57               Desc Main
                                   Document     Page 4 of 23



       2.6.    Class 6. This class shall consist of the claim of John Deere Financial to the extent
allowed as a secured claim under § 506 of the Code.

       2.7.    Class 7. This class shall consist of the claim of BMW Financial Services.

       2.8.    Class 8. This class shall consist of the claim of Chase Auto Finance.

        2.9.     Class 9. This class shall consist of all unsecured claims allowed under § 502 of the
Code that are not entitled to priority and not expressly included in the definition of any other class.
This class includes, without limitation, claims arising out of the rejection of any executory contract
or unexpired lease, each allowed claim secured by a lien on property in which the Debtors have an
interest to the extent that such claim is determined to be unsecured pursuant to 11 U.S.C. § 506(a),
or unsecured by way of avoidance pursuant to 11 U.S.C. § 522(f), and each such claim of the class
described in 11 U.S.C. § 507(a), to the extent that the allowed amount of such claim exceeds the
amount which such claim may be afforded priority thereunder.

       2.10. Class 10. This class shall consist of the interests of the individual Debtors in
property of the estate.


                                           ARTICLE III

                TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                     PRIORITY TAX CLAIMS ND COURT FEES

       3.1.   Unclassified Claims. Pursuant to § 1123(a)(1), administrative expense claims
allowed under §507(a)(2) and priority tax claims under § 507(a)(8) are not in a class.

        3.2.   Administrative Claims. Except as otherwise provided under the Plan, each holder
of an administrative expense claim allowed under § 503 of the Code will be paid in full on the
Effective Date of the Plan, in cash, or upon such other terms as may be agreed upon by the holder
of the claim and the Debtors.

           (a) In the alternative to Article 3.2, in the event this Plan is non-consensually confirmed
               under § 1191(b), each holder of an administrative expense claim allowed under §
               503 of the Code will be paid in full through cash disbursement of all available funds
               that are not specifically dedicated to set monthly payments within this Plan.

        3.3.    Priority Tax Claims. With respect to a claim of a kind specified in § 507(a)(8), the
holder of such claim will receive on account of such claim regular installment cash payments of a
total value, as of the Effective Date, equal to the allowed amount of the priority portion of such
claim, over a period not to exceed sixty (60) months from the Petition Date. No penalty shall accrue
on such priority tax claims after the Petition Date. The non-priority general unsecured portion(s)
of the allowed claims of the holders of priority tax claims, including the penalty and interest
accrued thereon, shall be treated in the unsecured class within this Plan, and shall be subject to any
discharge granted to the Debtors under § 1192.



TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 4
Case 20-00318-JMM          Doc 10    Filed 04/03/20 Entered 04/03/20 16:11:57             Desc Main
                                    Document     Page 5 of 23




             (a) Internal Revenue Service. The priority amount scheduled by the Debtors, as owed
                 to the Internal Revenue Service, of $35,000.00 will be paid in full at 5.0% interest
                 via equal monthly installments of $660.49 over fifty-four (60) months following
                 the Effective Date.

             (b) Idaho State Tax Commission. The priority amount scheduled by the Debtors, as
                 owed to the Idaho State Tax Commission, of $10,000.00 will be paid in full at 5.0%
                 interest via (i) equal monthly installments of $188.71 per month over sixty (60)
                 months following the Effective Date.

        3.4.   Post-Confirmation Tax Claims. All tax claims that are incurred after Confirmation
shall be payable when due under applicable non-bankruptcy law.


                                            ARTICLE 4

       TREATMENT OF CLAIMS, LIENS AND INTERESTS UNDER THE PLAN

       4.1      Claims and interests shall be treated as follows under the Plan:

 Class No.       Holder of Claim      Impaired      Plan Treatment
                 or Interest          (Yes/No)
 2               MR Cooper            No            The secured claim of MR Cooper shall be
                                                    allowed in the amount owed as of the Petition
                                                    Date, less any continued Payments received
                                                    prior to the Effective Date. MR Cooper shall
                                                    retain its lien on the Debtors’ real property
                                                    residence.

                                                    Regular Monthly Payments of $3,024.65 shall
                                                    be disbursed beginning May 1, 2020 unless
                                                    otherwise notified of payment change via
                                                    amended claim or notice to the Debtors,
                                                    Debtors’ counsel, and the Trustee, sent in
                                                    accordance with the notice provisions in
                                                    Section 8.15. Regular monthly payments are
                                                    subject to change upon future analysis of
                                                    escrow, and it is responsibility of MR Cooper,
                                                    or any subsequent servicer, to timely notice the
                                                    proper ongoing payment to (i) the Reorganized
                                                    Debtors, and (ii) the Trustee in accordance with
                                                    the notice provisions in Section 8.15.




TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 5
Case 20-00318-JMM         Doc 10    Filed 04/03/20 Entered 04/03/20 16:11:57                 Desc Main
                                   Document     Page 6 of 23



                                                    Disbursements made to MR Cooper shall be
                                                    made directly by the Debtors and shall not be
                                                    paid through the Trustee.

 2              TCF Nat’l Bank       No             The secured claim of TCF Nat’l Bank shall be
                                                    allowed in the amount owed as of the Petition
                                                    Date (approximately $277,120.00), less any
                                                    continued Payments received prior to the
                                                    Effective Date. TCF Nat’l Bank shall retain its
                                                    lien on the Debtors’ real property residence.

                                                    This secured claim shall be paid under this Plan
                                                    as follows:

                                                      i. Three hundred twenty-four (324) equal
                                                         monthly installments of principal and
                                                         interest shall be made in the amount of
                                                         $1,478.41.

                                                     ii. Interest shall accrue at the fixed rate of
                                                         4.5% per annum.

                                                    iii. The first monthly installment payment shall
                                                         be made on May 1, 2020 and shall continue
                                                         to be due on the 1st day of each month
                                                         hereafter until the secured claim is paid in
                                                         full.

                                                    Disbursements made to TCF Nat’l Bank shall
                                                    be made directly by the Debtors and shall not
                                                    be paid through the Trustee.

 3              TD Auto Finance      No             The secured claim of TD Auto Finance shall be
                                                    allowed in the amount owed as of the Petition
                                                    Date, less any continued Payments received
                                                    prior to the Effective Date. TD Auto Finance
                                                    shall retain its lien on the 2020 GMC Sierra
                                                    truck.

                                                    Regular Monthly Payments of $1,259.95 shall
                                                    be disbursed beginning May 1, 2020 unless
                                                    otherwise notified of payment change via
                                                    amended claim or notice to the Debtors,
                                                    Debtors’ counsel, and the Trustee, sent in
                                                    accordance with the notice provisions in




TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 6
Case 20-00318-JMM         Doc 10    Filed 04/03/20 Entered 04/03/20 16:11:57                Desc Main
                                   Document     Page 7 of 23



                                                    Section 8.15. Payments shall continue on a
                                                    monthly basis until the claim is paid in full.

                                                    Disbursements made to TD Auto Finance shall
                                                    be made directly by the Debtors and shall not
                                                    be paid through the Trustee.

 4              Bank of America      No             The secured claim of Bank of America shall be
                                                    allowed in the amount owed as of the Petition
                                                    Date, less any continued Payments received
                                                    prior to the Effective Date. Bank of America
                                                    shall retain its lien on the 2019 GMC Yukon.

                                                    Regular Monthly Payments of $1,253.27 shall
                                                    be disbursed beginning May 1, 2020 unless
                                                    otherwise notified of payment change via
                                                    amended claim or notice to the Debtors,
                                                    Debtors’ counsel, and the Trustee, sent in
                                                    accordance with the notice provisions in
                                                    Section 8.15. Payments shall continue on a
                                                    monthly basis until the claim is paid in full.

                                                    Disbursements made to Bank of America shall
                                                    be made directly by the Debtors and shall not
                                                    be paid through the Trustee.

 5              Idaho Central        No             The secured claim of Idaho Central Credit
                Credit Union                        Union shall be allowed in the amount owed as
                                                    of the Petition Date, less any continued
                                                    Payments received prior to the Effective Date.
                                                    Idaho Central Credit Union shall retain its lien
                                                    on the 2015 Nissan GT-R.

                                                    Regular Monthly Payments of $1,364.19 shall
                                                    be disbursed beginning May 1, 2020 unless
                                                    otherwise notified of payment change via
                                                    amended claim or notice to the Debtors,
                                                    Debtors’ counsel, and the Trustee, sent in
                                                    accordance with the notice provisions in
                                                    Section 8.15. Payments shall continue on a
                                                    monthly basis until the claim is paid in full.

                                                    Disbursements made to Idaho Central Credit
                                                    Union shall be made directly by the Debtors
                                                    and shall not be paid through the Trustee.




TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 7
Case 20-00318-JMM         Doc 10    Filed 04/03/20 Entered 04/03/20 16:11:57                 Desc Main
                                   Document     Page 8 of 23



 6              John Deere           No             The secured claim of John Deere Financial shall
                Financial                           be allowed in the amount owed as of the
                                                    Petition Date, less any continued Payments
                                                    received prior to the Effective Date. John
                                                    Deere Financial shall retain its lien on the John
                                                    Deere Tractor.

                                                    Regular Monthly Payments of $421.00 shall be
                                                    disbursed beginning May 1, 2020 unless
                                                    otherwise notified of payment change via
                                                    amended claim or notice to the Debtors,
                                                    Debtors’ counsel, and the Trustee, sent in
                                                    accordance with the notice provisions in
                                                    Section 8.15. Payments shall continue on a
                                                    monthly basis until the claim is paid in full.

                                                    Disbursements made to John Deere Financial
                                                    shall be made directly by the Debtors and shall
                                                    not be paid through the Trustee.

 7              BMW Financial        Yes            The lease claim of BMW Financial Services
                Services                            shall be allowed in the amount realized through
                                                    surrender and subsequent disposition by the
                                                    creditor pursuant to applicable state law.

                                                    The Debtors are surrendering their interest in
                                                    the certain 2018 BMW X5 M that serves as
                                                    BMW Financial Services’ collateral and will
                                                    cooperate in the creditor’s efforts to obtain
                                                    possession of the collateral. Following BMW’s
                                                    recovery of the surrendered collateral, which
                                                    shall occur no later than 30 days following the
                                                    Petition Date, BMW Financial Services shall
                                                    dispose of the collateral under applicable state
                                                    law. Following disposition of the collateral,
                                                    which shall occur within 90 days after BMW
                                                    receives possession of the collateral, BMW
                                                    shall have thirty (30) days to file a Proof of
                                                    Claim for any remaining deficiency balance
                                                    thereunder. Said deficiency balance Proof of
                                                    Claim shall be included in the distribution to
                                                    unsecured claims under this Plan. In the event
                                                    BMW fails to file a Proof of Claim for any
                                                    deficiency balance within one hundred fifty
                                                    (150) days after the Petition Date, it shall not be
                                                    allowed a deficiency claim.



TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 8
Case 20-00318-JMM         Doc 10    Filed 04/03/20 Entered 04/03/20 16:11:57                 Desc Main
                                   Document     Page 9 of 23




 8              Chase Auto           Yes            A non-debtor third party is currently paying the
                Finance                             lease payment for the 2017 Mazda 6, and will
                                                    continue paying the remaining lease payments
                                                    (through approximately August 2020). At that
                                                    time, the lease will expire and the vehicle will
                                                    be returned to the lessor. No payments are
                                                    projected from the Debtors to Chase Auto
                                                    Finance, and the return of the Mazda 6 shall
                                                    satisfy any remaining claims of Chase Auto
                                                    Finance.

 9              All Allowed Non- Yes                This class shall consist of the allowed
                Priority                            unsecured claims not entitled to priority and not
                Unsecured                           expressly included in the definition of any other
                Claims                              class. This class includes, without limitation,
                                                    claims arising out of the rejection of any
                                                    executory contact or unexpired lease, each
                                                    allowed claim secured by a lien on property in
                                                    which the Debtors have an interest to the extent
                                                    that such claim is determined to be unsecured
                                                    pursuant to 11 U.S.C. § 506(a), or unsecured by
                                                    way of avoidance pursuant to 11 U.S.C. §
                                                    522(f), and each such claim of the class
                                                    described in 11 U.S.C. § 507(a), to the extent
                                                    that the allowed amount of such claim exceeds
                                                    the amount which such claim may be afforded
                                                    priority thereunder.

                                                    The Debtor shall pay monthly payments of
                                                    $650.00 for a period of six months, $1200.00 for
                                                    months seven through twelve, and $2,000.00 for
                                                    months thirteen through sixty (for a total
                                                    disbursement of $107,100.00). Claimholders in
                                                    this class shall be paid pro-rata by the Trustee for
                                                    these months, for a period of sixty months. The
                                                    first payment shall be made through the Trustee
                                                    beginning on the fifteenth day of the month
                                                    following the Effective Date.

 10             Debtors                             The Debtors shall retain all ownership rights in
                                                    property of the estate.


      4.2      Waiver of Secured Status and Lien Rights by Claimants. In the event any of the
claimants listed or scheduled as secured file a proof of claim stating that no part of the claim is


TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 9
Case 20-00318-JMM         Doc 10     Filed 04/03/20 Entered 04/03/20 16:11:57               Desc Main
                                   Document      Page 10 of 23



secured, then the claim shall be deemed entirely unsecured and treated as such pursuant to this
Plan.

        4.3     Proof of Claim Controls Over Amount Scheduled by Debtor(s). The amount listed
on a timely filed proof of claim (subject to allowance of the claim) shall control over any contrary
amount listed in the Debtors’ schedules and deemed filed pursuant to 11 U.S.C. § 1111(a).

       4.4     Voiding of Liens. Except as otherwise provided under the Plan, Confirmation will
void pursuant to § 506(d) all liens in excess of the Allowed Secured Claims.


                                            ARTICLE 5

                    ALLOWANCE AND DISALLOWANCE OF CLAIMS


        5.1     Objection to Claims. The Debtors or any party in interest may file an objection to
any claim in any class on or before the first anniversary of the Effective Date. Objections not filed
within such time will be deemed waived. If any claim or portion thereof is challenged by an
objection, the claim shall be treated as a disputed claim.

        5.2     Disputed Claim. A disputed claim is claim that has not been allowed or disallowed
by a final non-appealable order, and as to which either: (i) a proof of claim has been filed or deemed
filed, and the Debtor(s), or another party in interest has filed an objection; or (ii) no proof of claim
has been filed, and the Debtor has scheduled such claim as disputed, contingent, or unliquidated.

        5.3     Delay of Distribution on Disputed Claims. No distribution will be made on account
of a disputed claim unless such claim is allowed by a final non-appealable order. Notwithstanding
this delay of distribution on disputed claims, distribution may, in the Debtors’ sole discretion, be
made on any portion of such disputed claim which is undisputed, pending resolution of the claim
allowance as a whole.

        5.4    Settlement of Disputed Claims. The Debtors will have the power and authority to
settle and compromise a disputed claim with court approval and compliance with Rule 9019 of the
Federal Rules of Bankruptcy Procedure. Following Confirmation and closing of the case, the
Debtors shall retain the authority to settle and compromise claims with consent of the settling
claimholder, and without the need for Court intervention or approval.


                                            ARTICLE 6

                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES


       6.1    The Debtors assume, and if applicable assign, the following executory contracts
and unexpired leases as of the Effective Date:



TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 10
Case 20-00318-JMM         Doc 10     Filed 04/03/20 Entered 04/03/20 16:11:57              Desc Main
                                   Document      Page 11 of 23




 Name of Other Party to            Description                       Assignee
 Executory Contract/Lease
 Vivint Home Security              Home Security System
 Chase Auto Finance                2017 Mazda 6 lease



        6.2     Except for executory contracts and unexpired leases that have been assumed, and
if applicable assigned, before the Effective Date or under Article 6.01 of this Plan, or that are the
subject of a pending motion to assume, and if applicable assign, the Debtors will be conclusively
deemed to have rejected all executory contracts and unexpired leases as of the Effective Date. Any
creditors that believe they hold claims with respect to contracts rejected hereunder shall file a proof
of claim on or before May 31, 2020. Any such timely filed allowed claims will participate in the
distribution for unsecured creditors set out within the Plan.


                                            ARTICLE 7

                     MEANS FOR IMPLEMENTATION OF THE PLAN


        7.1     The Debtors will continue to operate their new e-Commerce businesses as outlined
in paragraph A above. The Debtors anticipate receiving the income outlined in the 12-month
projections attached hereto to support this Plan.

       7.2     As outlined in Article 4 above, the Debtors anticipate the Trustee to receive certain
Plan Payments and act as the disbursing agent in distributing funds to allowed claims as provided
under the Plan. It is anticipated that the Trustee will receive a maximum administrative
commission equivalent to ten percent (10%) of the funds received after Confirmation; and that
Plan Payments will be made from the Debtors to the Trustee through monthly Electronic Funds
Transfers (EFTs) or other medium of efficient monetary transactions from the Debtors to the
Trustee, as agreed and arranged between them.


                                            ARTICLE 8

                     GENERAL AND MISCELLANEOUS PROVISIONS


        8.1    Definitions and Rules of Construction. The definitions and rules of construction set
forth in §§ 101 and 102 of the Code shall apply when terms defined or construed in the Code are
used in this Plan, and they are supplemented by the below listed definitions. Therefore, the
following terms, when used in this Plan, shall have the following meanings:




TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 11
Case 20-00318-JMM         Doc 10     Filed 04/03/20 Entered 04/03/20 16:11:57                  Desc Main
                                   Document      Page 12 of 23



           (a) “Adequate Protection Payments” shall mean payments made by the Debtors to
               creditors holding claims secured by property of the Debtors, from the Petition Date
               to the Effective Date, whether or not such payments were made directly to the
               creditor or deposited into an account, and whether or not such payments were made
               pursuant to an order of the Court.

           (b) “Code” shall mean the Bankruptcy Reform Act of 1978, as amended, 11 U.S.C. §
               101, et seq.

           (c) “Confirmation” shall mean the entry by the Court of an order confirming the Plan.

           (d) “Court” shall mean the United States Bankruptcy Court for the District of Idaho
               and the Judge assigned to this case.

           (e) “Debtors” shall mean Tim and Patricia Davis with the status of and rights conferred
               to Debtors-in-possession by § 1107 of the Code.

           (f) “Disposable Income” shall mean all surplus income received by the Debtors after
               the payment of the reasonable and necessary living expenses of the Debtors and
               dependents.

           (g) “Effective Date” shall mean the later of (i) the first business day of the second full month
               following Confirmation, or (ii) the first business day after an appeal of an order confirming
               this Plan has become final and unappealable. For purposes of the calculations and
               disbursements proposed within this Plan, an Effective Date of August 1, 2020 is
               presumed. However, the Debtors may at any time designate an earlier Effective
               Date by filing written notice thereof with the Court and serving such notice on all
               creditors and parties in interest.

           (h) “Interests” shall mean the ownership interests held by the Debtors in Property.

           (i) “Petition Date” shall mean April 3, 2020.

           (j) “Plan” shall mean this Chapter 11 Plan as the same may be modified from time to
               time in accordance herewith or pursuant to applicable law.

           (k) “Plan Payments” shall mean all funds remitted by the Debtors, the Reorganized
               Debtors, and/or third parties on behalf of the Debtors or Reorganized Debtors to be
               distributed pursuant to the Plan.

           (l) “Reorganized Debtors” shall mean the Debtors after Confirmation.

       8.2     Severability. If any provision in this Plan is determined to be unenforceable, the
determination will in no way limit or affect the enforceability and operative effect of any other
provision of this Plan.




TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 12
Case 20-00318-JMM         Doc 10     Filed 04/03/20 Entered 04/03/20 16:11:57              Desc Main
                                   Document      Page 13 of 23



       8.3     Binding Effect. The rights and obligations of any entity named or referred to in this
Plan will be binding upon, and will inure to the benefit of the successors or assigns of such entity.

       8.4     Captions. The headings contained in this Plan are for convenience of reference only
and do not affect the meaning or interpretation of this Plan.

        8.5    Controlling Effect. Unless a rule of law or procedure is supplied by federal law
(including the Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of Idaho
govern this Plan and any agreements, documents, and instruments executed in connection with this
Plan, except as otherwise provided in this Plan.

       8.6      Retention of Jurisdiction of the Court. In addition to the continued jurisdiction after
plan Confirmation that is provided for as a matter of law by the Code and Bankruptcy Rules, the
Court shall retain exclusive jurisdiction for the following:

           (a) To determine any and all objections to the allowance, extent, priority or nature of
               any claims, the amount and proper classification of the claim of any holder and the
               determination of such objections as may be filed to any claims;

           (b) To determine any and all applications for compensation and reimbursement
               pursuant to §§ 330 or 331 of the Code;

           (c) To determine any and all applications for the assumption or rejection of executory
               contracts and unexpired leases, and the allowance of any claims resulting from
               rejection thereof;

           (d) To determine any and all applications, adversary proceedings and litigated matters
               that may be filed in this Court;

           (e) To interpret, enter final orders relating to, and otherwise act upon or in regard to
               the terms and provisions of the Plan;

           (f) To cause the correction of any defect, the curing of any omission or the
               reconciliation of any inconsistency in this Plan or the Confirmation order as may
               be necessary to carry out the purposes and intent of the Plan;

           (g) To consider the modification of this Plan after the date of Confirmation as allowed
               pursuant to the Federal Rules of Bankruptcy Procedure and the Code;

           (h) Except as otherwise provided in this Plan, to make any determinations and to issue
               any final orders to enforce, interpret or effectuate the Plan;

           (i) To enter a final order concluding and terminating this case;

           (j) To review the reasonableness of any post-Confirmation professional fees paid by
               the Reorganized Debtors pursuant to Sections 10.02 and 10.04 of this Plan; and



TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 13
Case 20-00318-JMM         Doc 10     Filed 04/03/20 Entered 04/03/20 16:11:57               Desc Main
                                   Document      Page 14 of 23




           (k) To determine such other matters as may be provided for in the Confirmation order.

        8.7    Withdrawal of Plan. At the option of the Debtors, this Plan may be withdrawn at
any time prior to Confirmation. Such option shall be exercised by filing with the Court a notice of
withdrawal and mailing a copy of such notice to all creditors, equity security holders and persons
specially requesting all notices in this case.

        8.8    Retention of Claims. Pursuant to § 1123(b)(3)(B) of the Code, the Debtors shall
retain each and every claim, demand or cause of action whatsoever which the Debtors may have
had power to assert immediately prior to Confirmation, including without limitation, actions for
the avoidance and recovery pursuant to § 550 of the Code of transfers avoidable by reason of §§
544, 545, 547, 548, 549 or 553(b) of the Code.

        8.9     Continued Reporting Requirements. Pursuant to Fed. R. Bank. P. 2015, the Debtors
are required to file monthly operating reports until Confirmation. After Confirmation, the Debtors
are required to file quarterly reports until the case is closed, dismissed, converted to another chapter
of the Code, or a final decree is entered by the Court, pursuant to LBR 2015-2.

       8.10 Exemptions from Transfer Tax. The issuance, transfer or exchange of a security or
the recording of any instrument evidencing the transfer of assets contemplated under the Plan,
including the post-Confirmation sale of any property, shall not be taxed under any law imposing a
stamp tax or similar tax pursuant to § 1146(c) of the Code.

        8.11 Modification of the Plan. The Debtors may propose amendments or modifications
of this Plan at any time prior to Confirmation with leave of the Court. After Confirmation, the
Debtors, with approval of the Court, and so long as they do not materially or adversely affect the
interests of creditors, may remedy any defect or omission, or reconcile any inconsistencies in the
Plan or in the order of confirmation in such a manner as may be necessary to carry out the purposes
and effect of this Plan. The foregoing provisions of this paragraph do not limit the ability the
Debtors to modify the Plan under § 1193 and applicable rules.

        8.12 Early Payment. Nothing herein shall prohibit the Reorganized Debtors from
making an early payment of an allowed claim, provided the funds used to pay that claim will not
cause a reduction of the distributions to the unsecured claims in amount. In addition, nothing herein
shall be construed as imposing a temporal requirement on the Debtors to wait the proposed length
of the Plan to satisfy all Plan Payments, and the Reorganized Debtors shall not be prohibited from
making an early payment of the projected amount to Class 9 claims, provided that the Debtors are
current on any payments then required to Class 1 through Class 8 claims.

        8.13 Preservation of Claims and Causes of Action. The Debtors retain and reserve all
causes of action. It is the intent of the Debtors that this reservation of claims shall be as broad as
permitted by applicable law and shall include all claims, whether or not disclosed in the Debtors’
schedules or this Plan. The Debtors shall have the widest possible latitude in deciding whether or
not to pursue any possible cause of action, including without limitation any preference or other
avoidance action. Except as expressly provided in the Plan, the Confirmation order shall not bar



TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 14
Case 20-00318-JMM         Doc 10     Filed 04/03/20 Entered 04/03/20 16:11:57              Desc Main
                                   Document      Page 15 of 23



the Debtors by res judicata, collateral estoppel or otherwise from collecting, prosecuting or
defending any matter, avoidance action, or cause of action. Any and all creditors identified in
Questions 6 and/or 7 to Debtors’ Statement of Financial Affairs in this Chapter 11 case, which
includes all creditors receiving payments from the Debtors in the 90 days preceding the Petition
Date and insiders receiving payments in the year preceding the Petition Date that aggregated at
least $6,425.00, may be the defendant of an avoidance action or other cause of action. These
identified claims are not intended to be an exhaustive list, and the Debtors may add to or amend
the identified claims after Confirmation and reserves their right to do so. Each creditor and party
in interest is advised to review closely the Plan, the Disclosure Statement, and the Debtors’ filed
Schedules and Statement of Financial Affairs to determine whether any cause of action or
avoidance action may be pursued against it. Avoidance actions to recover preferences pursuant to
Section 547 of the Code may exist against every person who received a payment from the Debtors
within 90 days prior to the Petition Date.

         8.14 Default Under Plan. Confirmation shall effect a cure of any existing default under
a debt, and notwithstanding the provision of any lease or loan document that may survive the
Confirmation, an event of default as to any claim after Confirmation shall exist only if the Debtors
(i) fail to make monetary payment when due under the Plan and that default is not cured within
twenty (20) days following delivery of written notice of that default, (ii) fail to insure the property
securing the creditor’s claim for the value of the property, or (iii) dispose of the property securing
the claim, normal wear and tear excepted, without either the consent of the creditor holding the
claim, the satisfaction of the lien on that property, or the payment of the net proceeds to that
creditor.

        8.15 Notice. Unless otherwise directed by the Debtors in writing, notice of default shall
be sufficient if delivered as follows:

               If to the Debtors or Reorganized Debtors:               Tim and Patricia Davis
                                                                       24 Hawley Mountain Lane
                                                                       Horseshoe Bend, ID 83629

                       With copy to:                                   Matthew T. Christensen
                                                                       ANGSTMAN JOHNSON
                                                                       199 N. Capitol Blvd, Ste 200
                                                                       Boise, ID 83702
                                                                       mtc@angstman.com

                       With additional copy to:                        Assigned Chapter 11 Trustee




                                            ARTICLE 9

            EFFECT OF CONFIRMATION, DISCHARGE AND INJUNCTION




TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 15
Case 20-00318-JMM         Doc 10     Filed 04/03/20 Entered 04/03/20 16:11:57             Desc Main
                                   Document      Page 16 of 23




      9.1     Vesting of Property. Except as otherwise expressly provided in the Plan,
Confirmation of the Plan shall vest all the property of the Debtors’ estate in the Debtor.

        9.2     Property Free and Clear. Except as otherwise provided in the Plan, all property shall
be free and clear of all claims, liens and interests of any party as of the Confirmation of the Plan.
This Plan will evidence the release of any and all liens or encumbrances against all property, unless
such lien or encumbrance is specifically retained in the Plan.

        9.3    Legal Binding Effect. The provisions of this Plan shall bind all claimants, whether
or not they accept this Plan or whether or not their claim is impaired.

       9.4     Effect on Third Parties. Nothing contained in the Plan or in the documents to be
executed in connection with the Plan shall affect any claimant’s rights against any third party,
except as otherwise expressly provided in this Plan and except that any creditor or party in interest
may only recover from any third-party guarantor or co-obligor the amount owed to it in excess of
the amount to be paid on the underlying obligation pursuant to the Plan.

         9.5     Release of Claims. The consideration to be distributed under the Plan shall be in
exchange for, and in complete satisfaction and release of, all claims against the Debtors or any of
its assets or properties, including without limitation any claim accruing after the Petition Date and
prior to the Effective Date.

        9.6     Permanent Injunction. Except as otherwise expressly provided in, or permitted
under, this Plan, the Confirmation order shall provide, among other things, that all claimants and
persons who have held, hold or may hold claims that existed prior to the Effective Date, are
permanently enjoined on and after the Effective Date against the: (i) commencement or
continuation of any judicial, administrative, or other action or proceeding against the Debtors on
account of claims against the Debtors, or on account of claims released pursuant to section 9.05 of
the Plan; (ii) enforcement, attachment, collection or recovery by any manner or means of any
judgment, award, decree, or order against the Debtors or any property; or (iii) creation, perfection
or enforcement of any encumbrance of any kind against the Debtors arising from a claim. This
provision does not enjoin the prosecution of any claims that arise on or after the Effective Date
nor does it enjoin the determination in the Bankruptcy Court of the amount of any claims that arose
prior to the Effective Date. Claimants and parties asserting entitlement to payment of
administrative claims incurred prior to the date of Confirmation shall be permanently enjoined
from asserting any Claim against the Debtors or their retained assets based upon any act or
omission, transaction or other activity that occurred prior to the Confirmation date, except as
otherwise provided in the Plan, whether or not a proof of claim or interest was filed and whether
or not such claim or interest is allowed under Section 502 of the Code.

       9.7     Exculpation. Except as otherwise provided in the Plan or Confirmation order, the
Debtors and the professionals for the Debtors shall neither have nor incur any liability to any entity
or person for any act taken or omitted to be taken (exclusive of an act constituting fraud, gross
negligence or intentional misconduct) in connection with or related to this Chapter 11 case,
including, without limitation, actions related to the formulation, preparation, dissemination,



TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 16
Case 20-00318-JMM         Doc 10     Filed 04/03/20 Entered 04/03/20 16:11:57             Desc Main
                                   Document      Page 17 of 23



implementation, administration, Confirmation or consummation of the Plan, or any contract,
instrument, release or other agreement or document created or entered into in connection with the
Plan.

        9.8    Discharge [if under § 1191(a)]. If this Plan is confirmed under § 1191(a), on the
Effective Date of the Plan, the Debtor will be discharged from any debt that arose before
Confirmation of this Plan, to the extent specified in § 1141(d)(1)(A) of the Code. The Debtor will
not be discharged from any debt (i) imposed by this Plan; or (ii) excepted from discharge under §
523(a) of the Code, except as provided in Rule 4007(c) of the Federal Rules of Bankruptcy
Procedure.

         9.9    Discharge [if under § 1191(b)]. If the Plan is confirmed under § 1191(b),
Confirmation of this Plan does not discharge any debt provided for in this Plan until the Court
grants a discharge on the completion of all payments due within the first 3 years of this Plan, or as
otherwise provided in § 1192 of the Code. The Debtor will not be discharged from any debt (i) on
which the last payment is due after the first 3 years of the Plan, or as otherwise provided in § 1192;
or (ii) excepted from discharge under § 523(a) of the Code, except as provided in Rule 4007(c) of
the Federal Rules of Bankruptcy Procedure.


                                           ARTICLE 10

       CLOSING OF THE CASE AND CONTINUED EXECUTION OF THE PLAN


       10.1 Closing of the Case. After the Effective Date, upon the payment of all outstanding
administrative claims and the commencement of payments to priority creditors and secured
claimants, the Reorganized Debtors will seek an Order closing the case through the filing of a final
accounting and a motion for a final decree as required under Bankruptcy Rule 3022.

        10.2 Professional Fees after Confirmation. In the period after the date of Confirmation,
but before closing of the case, the Reorganized Debtors may continue to avail themselves to the
services of professional persons whose employment was approved at or prior to the date of
Confirmation in completing administration of the case and in the consummation and performance
of the Plan and, if necessary, employ additional professional persons to render services in and in
connection with the case. With respect to services rendered and expenses incurred in or in
connection with the case by any professional person during such period, the professional person
may render periodic billing thereafter to the Reorganized Debtors and the Trustee, who shall
promptly pay the same, but each such payment shall be subject to review and approval by the
Court as to the reasonableness thereof, as set forth hereinbelow. In any Motion for Final Decree,
the Reorganized Debtors shall detail all amounts paid during such period to professional persons
as compensation for services rendered or reimbursement of expenses incurred, with respect to
which no prior application for allowance thereof has been made to the Court. At any hearing upon
the Reorganized Debtors’ Motion for Final Decree, the Court shall consider and determine
whether or not such payments shall be approved as reasonable.




TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 17
Case 20-00318-JMM         Doc 10     Filed 04/03/20 Entered 04/03/20 16:11:57             Desc Main
                                   Document      Page 18 of 23



        10.3 Continued Execution of the Plan after Closing. After closing of the case, the
Reorganized Debtors shall remit all Plan Payments to the appropriate holders of allowed claims
provided for in the Plan. Upon all payments having been distributed, the Reorganized Debtors
shall be authorized to reopen the case, satisfy any additional requirements under the Code and
receive a discharge.

        10.4 Professional Fees after Closing. After closing of the case, the Reorganized Debtors
may continue to avail themselves to the services of professional persons whose employment was
approved at or prior to closing of the case in performance of the Plan. In the event such professional
services are rendered, or expenses are incurred by any professional person therewith, an itemized
bill shall be furnished by such professional person to the Reorganized Debtors, who shall promptly
pay the same, subject to any objection being raised by the Reorganized Debtors, or the Trustee, in
the event the Trustee remains in place to receive and distribute funds under the Plan. Pursuant to
Section 8.06(j) of this Plan, the Court will retain jurisdiction to review the reasonableness of each
such payment in the event of such an objection or dispute.



       DATED this 3rd day of April, 2020.



                                                           /s/ Tim Davis
                                                     Timothy Davis, Debtor




                                                             /s/ Patricia Davis
                                                     Patricia Davis, Debtor




                                                            /s/ Matt Christensen
                                                     Matthew T. Christensen
                                                     Attorney for the Debtors




TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 18
Case 20-00318-JMM         Doc 10     Filed 04/03/20 Entered 04/03/20 16:11:57          Desc Main
                                   Document      Page 19 of 23



                           Attachment 1 - Table of Unsecured Claims

The Debtors’ general unsecured debts (i.e., not including priority unsecured claims), as reflected
in the Debtors’ schedules is shown below. The amount listed on a timely filed proof of claim
(subject to allowance of the claim) shall control over any contrary amounts listed in the Debtor’s
schedules and deemed filed pursuant to 11 U.S.C. § 1111(a).


 Name of Creditor                  Amount of Claim                 Source of Amount
 American Express                  $131,747.00                     Schedule F
 Bank of the West                  Unknown                         Schedule F
 Bank OZK                          Unknown                         Schedule F
 Capital One                       82,517.00                       Schedule F
 Chtd Company                      Unknown                         Schedule F
 Citibank                          $1,457.16                       Schedule F
 eBay                              $150,567.32 (multiple)          Schedule F
 First Corporate Solutions         Unknown                         Schedule F
 Gem State Radiology               $133.28 (multiple               Schedule F
 HughesNet                         Unknown                         Schedule F
 Incorp Services                   $177.92                         Schedule F
 Kabbage, Inc.                     $120,445.84                     Schedule F
 Medicredit                        $1917.32                        Schedule F
 Norco, Inc.                       $855.72                         Schedule F
 Paypal                            $84,690.18                      Schedule F
 Pediatrix Medical Group           $781.95 (multiple)              Schedule F
 St. Alphonsus                     $9,329.12 (multiple)            Schedule F
 Swift Financial                   $77,017.80                      Schedule F
 Synchrony Bank                    $26,636.66                      Schedule F
 Yamaha Motor Finance              $4,227.61                       Schedule F




TIM AND PATRICIA DAVIS – CHAPTER 11 PLAN – Page 19
Case 20-00318-JMM   Doc 10     Filed 04/03/20 Entered 04/03/20 16:11:57   Desc Main
                             Document      Page 20 of 23




                       EXHIBIT A
    Case 20-00318-JMM                   Doc 10     Filed 04/03/20 Entered 04/03/20 16:11:57                                        Desc Main
                                                 Document      Page 21 of 23

                                     TIM DAVIS HYPOTHETICAL LIQUIDATION ANALYSIS
                                                                                                                                 LIQUIDATION VALUE
RESIDENCE                         FMV                   1ST Lien          2ND Lien        EXEMPTIONS NON‐EXEMPT EQUITY
                                                                                                                                 TO ESTATE
24 Hawley Mountain Lane,
                                         1,000,000.00     406,000.00         278,000.00     175,000.00            141,000.00              $61,000.00
Horsheshoe Bend, ID


OTHER REAL PROPERTY               FMV                   1ST DOT           2ND DOT         EXEMPTIONS NON‐EXEMPT EQUITY
None                                             0.00                                                                     0.00                $0.00



                                  VALUE OF DEBTOR'S
BUSINESSES                                                                                EXEMPTIONS NON‐EXEMPT VALUE
                                  INTEREST

Davis Technology Solutions, LLC                   $0                                                                        0                 $0.00
TPD Holdings, LLC                              $0.00                                                                    $0.00                 $0.00
Lickety Split LLC                              $0.00                                                                    $0.00                 $0.00
Hot Beans, LLC                                 $0.00                                                                    $0.00                 $0.00
Ding‐a‐Ling Services, LLC                      $0.00                                                                    $0.00                 $0.00
Swiftsy, LLC                                   $0.00                                                                    $0.00                 $0.00


PERSONAL PROPERTY                 FMV                                                     EXEMPTIONS NON‐EXEMPT VALUE
CASH                                             $52                                              $52                      $0                    $0
Checking (Zions)                              $4,714                                            $3,536                 $1,179                $1,179
Savings                                          $15                                              $11                      $4                    $4
HHG                                          $11,605                                            $9,875                 $1,730                $1,298
RETIREMENT ACCOUNT                                $0                                                                       $0                    $0
AUTO ‐ 2020 GMC Sierra                       $60,900         $72,350                           $10,000                ‐$21,450                   $0
AUTO ‐ 2019 GMC Yukon                        $63,257         $72,891                           $10,000                ‐$19,634                   $0
AUTO ‐ 2018 BMW X5 (leased)                       $0         $28,628                                $0                ‐$28,628                   $0
AUTO ‐ 2015 Nissan GT‐R                      $59,700         $60,000                           $14,000                ‐$14,300                   $0
AUTO ‐ 2017 Mazda 6 (leased)                      $0               $951                                                 ‐$951                    $0
AUTO ‐ 2015 Polaris Razr                      $2,060          $1,000                                                   $1,060                  $795
AUTO ‐ Trailer                                  $500               $500                                                    $0                    $0
AUTO ‐ John Deere tractor                    $12,000         $12,000                                                       $0                    $0
AUTO ‐ Golf Cart                              $2,000                                                                   $2,000                $1,500


                                                                          TOTAL AVAILABLE FROM POTENTIAL CHAPTER 7
                                                                                                                                         $65,774.87
                                                                          LIQUIDATION
                                                                                     Chapter 7 Trustee Compensation                        $6,538.74

                                                                             TOTAL POTENTIAL CHAPTER 7 DISTRIBUTION                      $59,236.13



Notes:
Note 1: Value of business interests is based business not holding any assets.
Note 2: Liquidation value is based on as‐is value of real property and assumes 8% closing costs.
Note 3: Liquidation value of personal property assumes a 25% discount and transaction cost.
Note 4: Chapter 7 Trustee fees are calculated using the standard Trustee fee calculation
Note 5: Leased vehicles are valued as $0 based on the Debtor returning the vehicles to the lessor.
Case 20-00318-JMM   Doc 10     Filed 04/03/20 Entered 04/03/20 16:11:57   Desc Main
                             Document      Page 22 of 23




                       EXHIBIT B
                      Case 20-00318-JMM          Doc 10       Filed 04/03/20 Entered 04/03/20 16:11:57                              Desc Main
                                                            Document      Page 23 of 23

12‐month projections
Income is expected to increase 10% over the next 12 months.

INCOME                           Apr‐20 May‐20 Jun‐20                  Jul‐20 Aug‐20 Sep‐20 Oct‐20 Nov‐20 Dec‐20 Jan‐21 Feb‐21 Mar‐21
Business Income                  $16,000.00 $16,133.00 $16,266.00 $16,400.00 $16,533.00 $16,666.00 $16,800.00 $16,933.00 $17,066.00 $17,200.00 $17,333.00 $17,466.00


EXPENSE                      PAYMENT
First Mortgage                    $3,024.65   $3,024.65   $3,024.65   $3,024.65   $3,024.65   $3,024.65   $3,024.65   $3,024.65   $3,024.65   $3,024.65   $3,024.65   $3,024.65
Second Mortgage                   $1,478.41   $1,478.41   $1,478.41   $1,478.41   $1,478.41   $1,478.41   $1,478.41   $1,478.41   $1,478.41   $1,478.41   $1,478.41   $1,478.41
Yukon                             $1,253.27   $1,253.27   $1,253.27   $1,253.27   $1,253.27   $1,253.27   $1,253.27   $1,253.27   $1,253.27   $1,253.27   $1,253.27   $1,253.27
Truck                             $1,259.95   $1,259.95   $1,259.95   $1,259.95   $1,259.95   $1,259.95   $1,259.95   $1,259.95   $1,259.95   $1,259.95   $1,259.95   $1,259.95
GTR                               $1,364.19   $1,364.19   $1,364.19   $1,364.19   $1,364.19   $1,364.19   $1,364.19   $1,364.19   $1,364.19   $1,364.19   $1,364.19   $1,364.19
Electric                           $500.00     $500.00     $500.00     $500.00     $500.00     $500.00     $500.00     $500.00     $500.00     $500.00     $500.00     $500.00
Propane                           $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00
HOA Dues                           $100.00     $100.00     $100.00     $100.00     $100.00     $100.00     $100.00     $100.00     $100.00     $100.00     $100.00     $100.00
Satellite TV                       $100.00     $100.00     $100.00     $100.00     $100.00     $100.00     $100.00     $100.00     $100.00     $100.00     $100.00     $100.00
Life Insurance                      $42.00      $42.00      $42.00      $42.00      $42.00      $42.00      $42.00      $42.00      $42.00      $42.00      $42.00      $42.00
Yamaha                             $535.00     $535.00     $535.00     $535.00     $535.00     $535.00     $535.00     $535.00     $535.00     $535.00     $535.00     $535.00
Umbrella Policy                     $71.00      $71.00      $71.00      $71.00      $71.00      $71.00      $71.00      $71.00      $71.00      $71.00      $71.00      $71.00
Tractor                            $421.00     $421.00     $421.00     $421.00     $421.00     $421.00     $421.00     $421.00     $421.00     $421.00     $421.00     $421.00
Vehicle Gas                        $430.00     $430.00     $430.00     $430.00     $430.00     $430.00     $430.00     $430.00     $430.00     $430.00     $430.00     $430.00
Personal/Child Care                $350.00     $350.00     $350.00     $350.00     $350.00     $350.00     $350.00     $350.00     $350.00     $350.00     $350.00     $350.00
Groceries                         $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00
Home/Pool Maintenance              $350.00     $350.00     $350.00     $350.00     $350.00     $350.00     $350.00     $350.00     $350.00     $350.00     $350.00     $350.00
Doctor/Medication                  $200.00     $200.00     $200.00     $200.00     $200.00     $200.00     $200.00     $200.00     $200.00     $200.00     $200.00     $200.00


TOTAL
Income                           $16,000.00 $16,133.00 $16,266.00 $16,400.00 $16,533.00 $16,666.00 $16,800.00 $16,933.00 $17,066.00 $17,200.00 $17,333.00 $17,466.00
Expenses                         $13,479.47 $13,479.47 $13,479.47 $13,479.47 $13,479.47 $13,479.47 $13,479.47 $13,479.47 $13,479.47 $13,479.47 $13,479.47 $13,479.47
Remainder                         $2,520.53   $2,653.53   $2,786.53   $2,920.53   $3,053.53   $3,186.53   $3,320.53   $3,453.53   $3,586.53   $3,720.53   $3,853.53   $3,986.53
Internal Revenue Service           $660.49     $660.49     $660.49     $660.49     $660.49     $660.49     $660.49     $660.49     $660.49     $660.49     $660.49     $660.49
Idaho State Tax Commission         $188.71     $188.71     $188.71     $188.71     $188.71     $188.71     $188.71     $188.71     $188.71     $188.71     $188.71     $188.71
Chapter 11 Trustee payment        $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00   $1,000.00
Net Disposable Income              $671.33     $804.33     $937.33    $1,071.33   $1,204.33   $1,337.33   $1,471.33   $1,604.33   $1,737.33   $1,871.33   $2,004.33   $2,137.33
